DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the hub includes a secondary elastic member that is clamped between: the outer plate and the inner plate located on one side of the secondary elastic member; and the outer side coupling portion located on another side of the secondary elastic member.”  It is unclear what element or feature is location on the “one side” of the second elastic member.  It is the clamping portion of the secondary elastic member, the inner and outer plates, or just the inner plate? The specification does not clarify what feature is intended to be claimed by this language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al. (US 2008/0067028; hereinafter “Nagaya”) in view of Hayashi et al. (US 6,209,699; hereinafter “Hayashi”).

Claim 1
Nagaya discloses a power transmission device configured to transmit a rotational drive force, which is outputted from a drive source, to a drive-subject device, comprising:
an electromagnet (4) that is configured to generate a magnetic attractive force when the electromagnet is energized;
a rotor (2) that is configured to be rotated about a rotational axis by the rotational drive force;
an armature (3) that is configured to be coupled to and is rotated together with the rotor when the electromagnet (4) is energized, wherein the armature (3) is configured to be decoupled from the rotor (2) when the electromagnet is deenergized; and
a hub (5) that couples the armature (3) to a shaft (shaft portion of 52 or shaft attached thereto) of the drive-subject device, 
wherein: the armature (3) has a groove (see annotated FIG. 1 below);
the armature (3) includes an inner plate, which is located on an inner side of the groove, and an outer plate, which is located on an outer side of the groove (see annotated FIG. 1 below); the hub includes (see FIG. 3):
an outer hub (51);
an inner hub (flange portion of 52) that is coupled to the shaft (shaft portion of 52); and
a primary elastic member (53) that is interposed between the inner hub and the outer hub and is configured to exert an elastic force to the outer hub in a direction away from the rotor;
the outer hub (51) includes an outer side coupling portion (outermost portion of 51 or bottom surface of 51 in FIG. 1) that is opposed to the outer plate and the inner plate and is coupled to the outer plate (via 11).
[AltContent: textbox (Outer plate)][AltContent: textbox (Inner plate)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Groove)]
    PNG
    media_image1.png
    624
    496
    media_image1.png
    Greyscale

Nagaya does necessarily disclose that the groove extends in a circumferential direction. However, Hayashi discloses an armature with a groove that extends in a circumferential direction (see FIG. 10, element 5e).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the groove of Nagaya to provide a circumferentially extending shape in order to improve the 
Nagaya does not disclose the hub (5) includes a secondary elastic member that is clamped between: the outer plate and the inner plate located on one side of the secondary elastic member; and the outer side coupling portion located on another side of the secondary elastic member. However, Hayashi discloses a secondary elastic member (63a and plate portion to which 63a is attached) that is clamped between: the outer plate (5b) and the inner plate (5a) located on one side (toward side opposite to armature engaging side) of the secondary elastic member; and the outer side coupling portion (5b, outermost portion of 5b, or right surface of 5b in FIG. 1) located on another side of the secondary elastic member. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Nagaya so that the elastic member extended into the groove of the armature as taught by Hayashi in order to provide a simple manufacturing process that automatically adheres to the armature via the convex portions that are formed.

Claim 3
Nagaya as modified discloses wherein the secondary elastic member (Hayashi, 63a and plate portion attached to 63a; Nagaya, portion of elastic member with 531) is formed integrally with the primary elastic member (Hayashi, 63a and plate portion immediately connected to 63a), in one piece.


Claim 6
Nagaya as modified discloses wherein: the secondary elastic member (Hayashi, 63a and plate portion attached to 63a; Nagaya, portion of elastic member with 531) includes a projecting part (Hayashi, 63a) that projects from one of opposed surfaces of the secondary elastic member, which are opposed to each other; and the projecting part is inserted into the groove (Hayashi, 5e; Nagaya, “groove” in annotated figure above).

Claim 7
Nagaya as modified discloses wherein the secondary elastic member (Hayashi, 63a and plate portion attached to 63a; Nagaya, portion of elastic member with 531) includes: a first region (Hayashi, plate portion attached to 63a; akin to Nagaya, portion of elastic member with 531)that has a first thickness; and a second region (Hayashi, 63a) that has a second thickness, which is larger than the first thickness since the projecting portion extends from the plate portion and is therefore always thicker.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya in view of Hayashi as set forth in the rejection of claim 1, and further in view of Tada et al. (JP 2015-169233; cited by Applicant).

Claim 2
Nagaya as modified discloses wherein: the secondary elastic member (Hayashi, 63a and plate portion to which 63a is attached) is shaped in a plate form; but does not disclose at least one of opposed surfaces of the secondary elastic member, which are 
Tada discloses a secondary elastic member where the plate portion includes recesses and grooves (see FIG. 7 or 8).  It would have been obvious to one having ordinary skill in the art to have further modified Nagaya so that the plate portion of the secondary elastic member included a series of recesses and grooves in order to reduce the contact area of the elastic member with the armature plate (see e.g., Tada, claim 1) in order to suppress noise without severely increasing the required force of the electromagnetic clutch.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya in view of Hayashi as set forth in the rejection of claim 1, and further in view of Tabuchi et al. (JP S62233529; hereinafter “Tabuchi”;  cited by Applicant).

Claim 8
Nagaya as modified discloses wherein: the primary elastic member (Nagaya, 53) includes a plurality of projections. 
Nagaya as modified does not disclose the primary elastic members project outwardly in a radial direction or the secondary elastic member (Hayashi, 63a and plate portion attached to 63a; Nagaya, portion of elastic member with 531) is placed between adjacent two of the plurality of projections.


Claim 9
Nagaya as modified does not disclose wherein: the primary elastic member has a recess that is recessed radially inwardly on a radially inner side of a circle that is centered at an axis of the shaft; and the secondary elastic member is placed at the recess. However, Tabuchi discloses a primary elastic member (11 in D1-D4 and E1-E4) includes four projections (see FIG. 2) that project outward in a radial direction forming recesses therebetween and a secondary elastic member location (i.e., the spaces located adjacent the rivets 9) ) is placed between in this recess between projections of the cross (see FIG. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Nagaya so that the shape of the primary 

Claim 10
Nagaya as modified does not disclose wherein the primary elastic member is configured such that a projected shape of the primary elastic member, which is formed by projecting the primary elastic member onto a plane perpendicular to an axial direction of the shaft, is in a form of a polygon or a rounded polygon.
Tabuchi discloses a primary elastic member (11 in D1-D4 and E1-E4) includes four projections (see FIG. 2) that project outward in a radial direction and a secondary elastic member location (i.e., the spaces located adjacent the rivets 9) ) is placed between adjacent two of the plurality of projections (see FIG. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Nagaya so that the shape of the primary elastic member is a cross as in Tabuchi since this is a simple substitution of one known shape for another to yield predictable results (see MPEP 2141) and in this case would allow for downsizing since the rivets can be placed between the projections (see last paragraph of translation of Tabuchi provided by Applicant).  As so modified, the secondary elastic member which is .

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With reference to claim 4, the prior art does not disclose a power transmission device comprising the combination of features as claimed including “wherein the secondary elastic member is formed separately from the primary elastic member.”  In the prior art that includes a second elastic member that is clamped between the outer plate and the inner plate of the armature, this occurs in a manufacturing process where the elastic member plastically moves into the groove in the armature and the elastic members are all formed as one integral member.
With reference to claim 5, the prior art does not disclose a power transmission device comprising the combination of features as claimed including “wherein a material of the secondary elastic member differs from a material of the primary elastic member.”  In the prior art that includes a second elastic member that is clamped between the outer plate and the inner plate of the armature, this occurs in a manufacturing process where the elastic member plastically moves into the groove in the armature and the elastic members are all formed as one integral member of the same material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/STACEY A FLUHART/           Primary Examiner, Art Unit 3655